 

Exhibit 10.1

FOURTH AMENDMENT TO LEASE

THIS FOURTH AMENDMENT TO LEASE ("Fourth Amendment") is made and entered into as
of October 25, 2016, by and between THE REGENTS OF THE UNIVERSITY OF CALIFORNIA,
a California corporation, as successor-in-interest to Mullrock 3 Torrey Pines,
LLC, a Delaware limited liability company ("Landlord") and OREXIGEN
THERAPEUTICS, INC., a Delaware corporation ("Tenant").

R E C I T A L S:

WHEREAS, Landlord and Tenant entered into that certain Office Lease dated as of
December 7, 2007 (the "Original Lease"), as amended by (i) that certain First
Amendment to Lease dated as of September 23, 2008 by and between Landlord and
Tenant ("First Amendment"), (ii) that certain Partial Lease Termination
Agreement dated as of February 22, 2012 by and between Landlord and Tenant
("Agreement"), (iii) that certain Second Amendment to Lease dated as of
February 15, 2013 by and between Landlord and Tenant ("Second Amendment"), and
(iv) that certain Third Amendment to Lease dated as of August 17, 2015 ("Third
Amendment"), whereby Landlord leased to Tenant and Tenant leased from Landlord
certain space located in two buildings  located and addressed at 3344 ("3344
Building") and 3366 ("3366 Building") North Torrey Pines Court, La Jolla,
California  (3344 Building and 3366 Building are hereinafter collectively
referred to as the "Building").  The Original Lease, as modified by the First
Amendment, Agreement, Second Amendment, and Third Amendment, may be referred to
herein as the "Lease"; and

 

WHEREAS, Mullrock 3 Torrey Pines, LLC, a Delaware limited liability company,
transferred all title and possession to The Regents of the University of
California, a California corporation, successor in interest by a Grant Deed
recorded on May 18, 2016; and

 

WHEREAS, The Regents of the University of California, a California corporation,
assumed all obligations under the Lease (hereinafter known as “Landlord”), and
Tenant agrees to attorn to Landlord.  Landlord warrants that Tenant is current
with its obligation to pay rent under the terms of the Lease; and

WHEREAS, by this Fourth Amendment, Landlord and Tenant desire to extend the Term
of the Lease and to otherwise modify the Lease as provided herein; and

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree that the Lease is amended as follows:

./

-///

 

 

 

 

--------------------------------------------------------------------------------

 

A G R E E M E N T:

1.The Existing Premises.  Landlord and Tenant hereby agree that pursuant to the
Lease, Landlord currently leases to Tenant and Tenant currently leases from
Landlord 29,935 rentable and 27,524 usable square feet (consisting of 9,628
rentable and 8,584 usable square feet of space on the first (1st) floor of the
3344 Building [Suite 100] and 12,601 rentable and 11,234 usable square feet of
space on the second (2nd) floor of the 3344 Building [Suite 200] and 7,706
rentable and 6,499 usable square feet on the third (3rd) floor of the 3366
Building [Suites 301, 310, 320 and 322]) (collectively, the "Premises"), as more
particularly described in the Lease.

2.Extended Term.  The Lease Expiration Date shall be extended such that the
Lease shall terminate on February 28, 2018 ("Extended Expiration Date"). The
period from September 1, 2017, through the Extended Expiration Date specified
above, shall be referred to herein as the "Extended Term".

3.Monthly Basic Rent.  During the Extended Term, Tenant shall pay, in accordance
with the provisions of this Section 3, Monthly Basic Rent for the Premises as
follows:

 

Months of Extended Term

 

Monthly Basic Rent

 

Monthly Basic Rent Per Rentable Square Foot

9/01/17 - 2/28/18

 

$127,223.75

 

$4.25

4.Right of First Offer to Lease.  Section 7, Right of First Offer to Lease, in
the Second Amendment to Lease, is hereby deleted in its entirety and is of no
further force or effect.

5.Option Term.  Section 2.2, Option Term, in the Lease, and Section 8, Extension
Option, of the Third Amendment to Lease, are hereby deleted in their entirety
and are of no further force or effect.

 

6.Brokers.       Tenant represents and warrants to Landlord that it has not
engaged any broker, finder or other person who would be entitled to any
commission or fees in respect of the negotiation, execution or delivery of this
Lease with the exception of Hughes Marino Inc., and shall indemnify and hold
harmless Landlord against any loss, cost, liability or expense incurred by
Landlord as a result of any claim asserted by any such broker, finder or other
person, except Hughes Marino, Inc., on the basis of any arrangements or
agreements made or alleged to have been made by or on behalf of Tenant.  The
provisions of this paragraph shall not apply to brokers with whom Landlord has
an express written brokerage agreement.

7.Notices.  Landlord's Address, as set forth in Section 1.1 of the Summary of
Basic Lease Information and Definitions in the Lease, shall be replaced with the
Landlord's addresses set forth in this Section 7 herein below. All notices,
statutory notices, demands, statements or communications given or required to be
given by either party to the other hereunder shall be in writing, and shall be
sent by United States certified or registered mail, postage prepaid, return
receipt requested, (ii) sent by recognized overnight delivery service (such as,
but not limited to, Federal Express, DHL or UPS) with tracking capability, (iii)
sent by facsimile transmission, so long as the facsimile machine of the sender
produces a written confirmation of such

831986.07/SD

237023-00011/11-10-17/MLT/pah

-2-

 

 

 

--------------------------------------------------------------------------------

 

transmission, (iv) delivered personally, or (v) sent by email, in each case
addressed as follows: (a) to Tenant at the appropriate address set forth in the
Lease, or to such other place as Tenant may from time to time designate in a
notice to Landlord; or (b) to Landlord at the addresses set forth below, or to
such other firm or to such other place as Landlord may from time to time
designate in a notice to Tenant.

 

Any notice will be deemed given (v) on the date that is three (3) business days
following the date it was deposited in the United States Mail, (w) on the first
business day following deposit with a recognized overnight delivery service
(delivery charges prepaid or billed to sender) for next business day delivery,
(x) on the same day, with a written confirmation produced by the facsimile
machine of the sender, and if delivery occurs after 5:00 p.m. in the time zone
of the recipient or on a non-business day, then such notice shall be deemed
received on the first business day after the day of delivery, (y) on the date
personal delivery is made, if given by personal delivery, or (z) on the date of
delivery in the case of email, provided that such delivery is reasonably
confirmed as received by the recipient (i.e., no error report is received by the
sender), and if delivery occurs after 5:00 p.m. in the time zone of the
recipient or on a non-business day, then such notice shall be deemed received on
the first business day after the day of delivery.  

 

To Landlord:   (If by United States mail:)

The Regents of the University of California

c/o Executive Director, Real Estate

University of California, San Diego

10280 N. Torrey Pines Road #0982

La Jolla, CA  92093-0982

 

(If by overnight courier:)

The Regents of the University of California

c/o Executive Director, Real Estate

University of California, San Diego

10280 N. Torrey Pines Road, Suite 340

La Jolla, CA  92037

 

and a copy to:

The Regents of the University of California

c/o The Muller Company
18881 Von Karman Avenue, Suite 400

Irvine, California  92612

Attention:  Mr.  Stephen J. Muller


Rent payments shall be sent to (need not be sent certified):

 

The Regents of the University of California

c/o The Muller Company

18881 Von Karman Avenue, Suite 400

Irvine, California  92612

831986.07/SD

237023-00011/11-10-17/MLT/pah

-3-

 

 

 

--------------------------------------------------------------------------------

 

8.CASp Inspection.  Section 10, Disclosures and Utility Usage Information, in
the Third Amendment to Lease, is hereby deleted in its entirety, and replaced
with the following:

 

“CASp Inspection.  The Project: [__] has not undergone an inspection by a
Certified Access Specialist (CASp). [__] has undergone an inspection by a
Certified Access Specialist (CASp) and it was determined that the Real Property
met all applicable construction-related accessibility standards pursuant to
California Civil Code §55.51 et seq. [ x ] has undergone an inspection by a
Certified Access Specialist (CASp) and it was determined that the Real Property
did not meet all applicable construction-related accessibility standards
pursuant to California Civil Code §55.51 et seq.”

9.Taxes.  Section 10, Taxes on Tenant’s Property, in the Lease, is hereby
deleted in its entirety, and replaced with the following:

 

“10.  Taxes.

 

10.1Payment of Taxes.  Landlord specifically calls to Tenant's attention the
fact that this Lease may create a possessory interest subject to property
taxation, and Tenant may be subject to property tax levied on such
interest.  Tenant alone shall pay such tax.  Tenant shall submit its invoices
for possessory interest taxes and proof of payments, and shall be provided a
credit as an offset toward its Monthly Basic Rent in the amount of the
possessory interest tax paid.  Taxes due and payable under this paragraph shall
become part of the Operating Expenses. If the right is given to pay any of the
taxes, assessments or other impositions which Tenant is herein obligated to pay
either in one sum or in installments, Tenant may elect either mode of payment.

 

10.2Personal Property Taxes.  Tenant shall pay prior to delinquency all taxes
assessed against and levied upon trade fixtures, furnishings, equipment and all
other personal property of Tenant contained in the Premises or
elsewhere.  Tenant shall cause said trade fixtures, furnishings, equipment and
all other personal property to be assessed and billed separately from the real
property of Landlord.”

10.No Right to Receive Relocation Benefits.  Landlord is a public
entity.  Landlord may, at the expiration of the Lease Term or extension thereof,
decide to utilize the Premises for its own purposes inconsistent with continued
occupancy by Tenant.  In the event that Landlord decides to use the Premises for
its own purposes upon the expiration of the Lease Term or extensions thereof,
Landlord may decide not to negotiate with Tenant for Tenant's continued
occupancy of the Premises.  Tenant's occupancy during the Lease Term or
extensions thereof is an interim use of the Property, pending potential use of
the Premises by Landlord for public uses consistent with the educational mission
of Landlord.  Nothing in this Lease creates any implied or express expectation
that Landlord will re-let the Premises to Tenant at the expiration of the Lease
Term, or that Landlord will offer any extensions of the Lease Term to Tenant,
except as expressly provided in this Lease.  Tenant acknowledges the foregoing,
and understands that in the event that Landlord declines to negotiate for
renewal or extension of this Lease upon expiration of the Lease Term or
extension thereof, Tenant shall not be eligible to receive relocation assistance
or relocation benefits pursuant to any Federal law, state law, or University

831986.07/SD

237023-00011/11-10-17/MLT/pah

-4-

 

 

 

--------------------------------------------------------------------------------

 

of California policy, including without limitation Government Code section 7260
et seq. Tenant hereby waives any right to receive relocation assistance or
relocation benefits from Landlord pursuant to any Federal law, state law, or
University of California policy, including without limitation Government Code
section 7260 et seq., so long as Landlord permits Tenant to remain in possession
of the Premises during the Lease Term or extensions thereof, subject to Tenant's
compliance with all terms and conditions of this Lease.

11.Energy Use Disclosure.  To the extent applicable, Landlord shall comply with
the requirements to disclose certain information concerning the energy
performance of the Building pursuant to California Public Resources Code Section
25402.10 and the regulations adopted pursuant thereto.  

12.California Civil Code Waiver.  Tenant waives the provisions of California
Civil Code Sections 1932(2) and 1933(4) with respect to the destruction of the
Premises, California Civil Code Sections 1941 and 1942 with respect to
Landlord’s repair duties and Tenant’s right to repair, and California Code of
Civil Procedure Section 1265.130, allowing either party to petition the Superior
Court to terminate this Lease in the event of a partial taking of the Premises
by condemnation as herein defined, and any right of redemption or reinstatement
of Tenant under any present or future case law or statutory provision (including
California Code of Civil Procedure Sections 473 and 1179 and California Civil
Code Section 3275) in the event Tenant is dispossessed from the Premises for any
reason.  This waiver applies to future statutes enacted in addition or in
substitution of the statutes specified herein.

13.Signing Authority.  Each individual executing this Fourth Amendment on behalf
of Tenant hereby represents and warrants that Tenant is a duly formed and
existing entity qualified to do business in the State of California and that
Tenant has full right and authority to execute and deliver this Fourth Amendment
and that each person signing on behalf of Tenant is authorized to do so.

14.Counterparts.  This Fourth Amendment to Lease may be executed in one or more
counterparts, each of which shall constitute an original and all of which shall
be one and the same agreement.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK




831986.07/SD

237023-00011/11-10-17/MLT/pah

-5-

 

 

 

--------------------------------------------------------------------------------

 

15.No Further Modification.  Except as set forth in this Fourth Amendment, all
of the terms and provisions of the Lease shall remain unmodified and in full
force and effect.

 

IN WITNESS WHEREOF, the parties have executed this Fourth Amendment to Lease on
the date first written above.

 

LANDLORD:

 

THE REGENTS OF THE UNIVERSITY OF CALIFORNIA, a California corporation

 

By:

 

/s/ Jeff W. Graham

 

 

Jeff W. Graham

 

 

Executive Director, Real Estate

 

 

 

Date:

 

10.25.16

 

TENANT:

 

OREXIGEN THERAPEUTICS, INC., a Delaware corporation

 

By:

 

/s/ Michael A. Narachi

 

By:

 

/s/ Jason A. Keyes

 

 

 

 

 

 

 

Print Name:

 

Michael A. Narachi

 

Print Name:

 

Jason A. Jeyes

 

 

 

 

 

 

 

Title:

 

President & CEO

 

Title:

 

CFO

 

 

 

 

 

 

 

Date:

 

10.13.2016

 

Date:

 

10.13.2016

 

831986.07/SD

237023-00011/11-10-17/MLT/pah

-6-

 

 

 